METHODS OF FORMING LAMINATED GLASS STRUCTURES
Allowable Subject Matter
Claims 4-5, 16-18, 20-21, 23, and 29-35 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 4-5, 16-18, 20-21 and 23, the closest art identified, Habeck et al. (US20020000292) in view of Darcangelo et al. (US20120302139) teach a method of field shaping a laminated glass structure, the method comprising (Habeck, [0065]): providing the laminated glass structure 1 comprising a flexible glass sheet 2 having a thickness of no greater than about 0.3 mm laminated to a non- glass substrate 4 by an adhesive material 3 (Habeck, Fig. 1; [0065]); supporting the laminated glass structure on a support surface such that the non-glass substrate 4 is located between the flexible glass sheet 2 and the support surface (Habeck, Fig. 1); cutting the laminated glass structure using a cutting tool 6 (Habeck, Fig. 1) tool in a climb cut orientation applying a compressive force to a surface of the flexible glass sheet that is opposite the non- glass substrate in a direction of movement of the handheld power tool thereby forming a shaped laminated glass structure (Darcangelo et al., Fig. 3; [0037]); finishing a cut edge of the shaped laminated glass structures to form a finished cut edgewherein said finishing uses abrasive particles having an average diameter of less than about 1/4 of the thickness of the flexible glass sheet and wherein a glass edge strength of the finished cut edge of the shaped laminated glass structure is at least about 20 MPa  (Darcangelo et al., Fig. 1; [0005]; [0032]; [0039-0040]). As to field shaping and field cutting, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723